SCOTT LEWIS, CAROL LEWIS and SCOTT LEWIS' GARDENING & TRIMMING, INC., a Florida corporation, Appellants,
v.
NICAL OF PALM BEACH, INC., a Florida Corporation, AMY HABIE, individually, and BOIES SCHILLER & FLEXNER, LLP, Appellees.
No. 4D07-3720
District Court of Appeal of Florida, Fourth District.
September 16, 2009.
Jack Scarola of Searcy Denney Scarola Barnhart & Shipley, P.A. and Bard D. Rockenbach of Burlington & Rockenbach, P.A., West Palm Beach, for appellant Scott Lewis' Gardening and Trimming, Inc.
Scott Lewis and Carol Lewis, West Palm Beach, pro se.
Elliot B. Kula, Alan T. Dimond, Daniel M. Samson and Elliot H. Scherker of Greenberg Traurig, P.A., Miami, and Mark F. Bideau of Greenberg Traurig, P.A., West Palm Beach, for appellees Nical of Palm Beach, Inc., and Amy Habie.
Jay M. Levy of Jay M. Levy, P.A., Miami, and Gregory W. Coleman of Burman, Critton, Luttier & Coleman, LLP, West Palm Beach, for appellee Boies Schiller & Flexner, LLP.
PER CURIAM.
Affirmed.
TAYLOR, HAZOURI, JJ., and BEACH, MARCIA, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.